DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claim 2-21 are presented for examination.
3.	The Terminal Disclaimer filed on 02/12/2021 has been fully considered; it has been approved.
4.	The Information Disclosure Statements (IDSs) filed on have been received and fully considered. All of the NPL documents listed on the filed IDS of 06/27/2018 and not submitted with the IDS have already received in the parent application.
EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.1	Authorization for this examiner’s amendment was given in a telephone interview with Ann M. Robl (Reg. No. 71,541) on 02/11/2021.
5.2	The application is amended as follow:
Claims 12-13, and 19-20 are canceled.



Claim 2.    (Currently Amended) A computer-implemented method in a roof estimation system, the method comprising:
generating, by the roof estimation system, a three-dimensional model of a roof of a building;
displaying, by the roof estimation system, a graphical user interface including an aerial image of the roof of the building;
displaying, by the roof estimation system, a pitch determination marker within the graphical user interface;
adjusting, by the roof estimation system, the pitch determination marker in response to manipulation of the pitch determination marker by a user so that at least a portion of the pitch determination marker substantially aligns with at least a portion of a planar roof section of the roof in the aerial image;
determining, by the roof estimation system, a pitch of the planar roof section based on a configuration of the pitch determination marker; 
correcting, by the roof estimation system, a portion of the model of the roof corresponding to the planar roof section based on the pitch of the planar roof section, including associating the pitch with the portion of the model of the roof corresponding to the planar roof section; and 
generating and outputting a roof estimate report using a report generation engine, wherein the roof estimate report includes numerical values annotated with corresponding total area of the roof, identification and measurement of ridges and valleys of the roof, at least two views rendered from the three-dimensional model, and lengths of a corresponding roof section for each line segment of edges of a plurality of planar roof sections of the roof, and at least one of slope and pitches, wherein the generated roof estimate report is provided for repairing or constructing a corresponding roof structure of a building.
Claim 14. (Currently Amended) A roof estimation system comprising: 
at least one computer processor; and
at least one memory coupled to the at least one computer processor having computer executable instructions stored thereon that, when executed, cause the at least one computer processor to:
generate a three-dimensional model of a roof of a building;
adjust an interactive user interface control that is a pitch determination marker in response to manipulation of the pitch determination marker by a user so that at least a portion of the pitch determination marker substantially aligns with at least a portion of a planar roof section of the roof in an aerial image displayed in a graphical user interface;
determine a pitch of the planar roof section based on a configuration of the pitch determination marker; 
correct a portion of the model of the roof corresponding to the planar roof section based on the pitch of the planar roof section, including associating the determined pitch with the portion of the model of the roof corresponding to the planar roof section; and 
generate and output a roof estimate report using a report generation engine, wherein the roof estimate report includes numerical values annotated with corresponding total area of the roof, identification and measurement of ridges and valleys of the roof, at least two views rendered from the three-dimensional model, and lengths of a corresponding roof section for each line segment of edges of a plurality of planar roof sections of the roof, and at least one of slope and pitches, wherein the generated roof estimate report is provided for repairing or constructing a corresponding roof structure of a building.
Allowable Subject Matter
6.	Claims 2-11, 14-18, and 21 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
7.1	In view of the Terminal Disclaimer (TD) submitted on 02/12/2021 and the Examiner’s amendment shown above, the claims are allowed for the same reason set forth in the parent’s application, neither Kubo (USPG_PUB 2006/0265287), which teaches an object of the invention is to provide a solar cell ordering system for planning a photovoltaic power system, making a cost estimate thereof, and placing an order thereof. A solar cell ordering system includes roof shape creating means for creating roof shape data based on inputted roof information, module layout means for designing a layout of a solar cell module using the roof shape data, and drawing up a list of members of necessity for the photovoltaic power system, estimate creating means for drawing up estimate information using the list of members and unit price information, and order information processing means for placing an order for the members using the estimate information and order application information; Neumann et al. (USPG_PUB 2004/0105573) which teaches a systems and techniques to implement augmented virtual environments. In one implementation, the technique includes: generating a three dimensional (3D) model of an environment from range sensor information representing a height field for the environment, tracking orientation information of image sensors in the environment with respect to the 3D model in real-time, projecting real-time video from the image sensors onto the 3D model based on the tracked orientation information, and visualizing the 3D model with the projected real-time video. Generating the 3D model can involve parametric fitting of geometric primitives to the USPG_PUB No. 2011/0205245) which provides systems and methods for provisioning a site with an energy system such as a solar energy system. A system according to an embodiment of the invention comprises a user interface module providing a graphical user interface for receiving information from a user, for example a potential purchaser. The information includes location information for the site to be provisioned. An image retrieval module is coupled to the user interface module and to a source of geographical information. The image retrieval module retrieves at least one image of the site corresponding to the location provided by the user. A sizing module is configured to enable a user to measure an installation surface represented in the image. Energy system components are selected based on the measurements, taken either alone or in combination with the prior art of record, discloses: “generating and outputting a roof estimate report using a report generation engine, wherein the roof estimate report includes numerical values annotated with corresponding total area of the roof, identification and measurement of ridges and valleys of the roof, at least two views rendered from the three-dimensional model, and lengths of a corresponding roof section for each line segment of edges of a plurality of planar roof sections of the roof, and at least one of slope and pitches, wherein the generated roof estimate report is provided for repairing or constructing a corresponding roof structure of a building”, as specifically shown in the amended claims; in combination with the remaining elements and features of the instant invention, it is for these reasons that the applicant’s invention defines over the prior art of record.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2127                                                                                                                                                                                                        February 12, 2021